NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5522-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KENNETH B. GREEN,

     Defendant-Appellant.
_______________________

                   Submitted January 4, 2021 – Decided February 2, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment Nos. 09-09-0823
                   and 09-09-0824.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Meredith L. Balo, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant appeals from a May 30, 2019 order denying his petition for

post-conviction relief (PCR). We affirm.

      Defendant was convicted by a jury of the following offenses: second-

degree attempted burglary, N.J.S.A. 2C:18-2(a)(1), N.J.S.A. 2C:18-2(b)(2), and

N.J.S.A. 2C:5-1(a)(3); first-degree robbery, N.J.S.A. 2C:15-1(a)(2); second-

degree possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1);

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); first-

degree carjacking, N.J.S.A. 2C:15-2(a)(1) and/or 2C:15-2(a)(2); and second-

degree robbery, N.J.S.A. 2C:15-1(a)(1) and/or 2C:15-1(a)(2). He was also

found guilty of second-degree certain persons not to have weapons, N.J.S.A.

2C:39-7(b)(1), under a second indictment.

      After merger, the trial court sentenced defendant to an aggregate term of

forty years in prison subject to the No Early Release Act, N.J.S.A. 2C:43-7.2,

on the first indictment and a consecutive sentence of ten years' incarceration

subject to five years of parole ineligibility under the second indictment.

      We affirmed defendant's conviction and sentence on direct appeal. State

v. Green, No. A-2342-13 (App. Div. Mar. 8, 2017). Defendant then filed a PCR

petition asserting multiple claims, including assertions that his trial counsel was

ineffective for: (1) failing to inform defendant that his prior convictions could


                                                                             A-5522-18T2
                                        2
be sanitized if he elected to testify; (2) failing to investigate a diminished

capacity defense; and (3) failing to request a jury charge on the defense of

necessity.

      In a comprehensive written opinion issued on May 30, 2019, Judge Lara

K. DiFabrizio carefully considered and rejected all of defendant's PCR

arguments.

      In considering defendant's contention that his counsel failed to inform him

that his prior convictions could be sanitized if he testified, Judge DiFabrizio

stated:

             [Defendant's] claim, however, that he would have
             testified had he known of sanitization, is factually
             unsupported and legally unavailing. The record shows
             the decision not to testify was made by [defendant].
             Whether [defendant's] twenty-one prior convictions
             were or were not to be sanitized in no way alters the
             voluntariness of his choice.

                   ....

             [Defendant] was informed of his right to testify,
             consulted with counsel on the issue, and decided he
             would exercise his right to not take the stand. See State
             v. Savage, 120 N.J. 594, 631 (1990). No basis for
             [PCR] is shown. Moreover, this [c]ourt finds it
             incredible, due to the volume of convictions, sanitized
             or not, that [defendant] would have testified.




                                                                         A-5522-18T2
                                        3
      Defendant also asserted before the PCR court that his counsel was

"ineffective for failing to investigate" a diminished capacity defense based on

defendant's use of "certain psychotropic medication[s]."      In support of his

petition, defendant certified:

            I had informed my attorneys that at the time of the
            incident I had been prescribed certain psychotropic
            medication for the treatment of schizophrenia and other
            conditions. At the time of the incident, I explained that
            because I had not taken my medication I did not
            remember the incident. I believe that my attorneys
            should have had me evaluated and presented a defense
            of diminished capacity.

      In her determination of this argument, Judge DiFabrizio found the record

contradicted defendant's contention, remarking that defendant's failure to take

his medication was his "go-to scapegoat, without any credible basis." Judge

DiFabrizio noted and relied on the following testimony given by police officer

Michael Novak in which he recalled the following conversation he overheard

between defendant and co-defendant while they were being treated at the

hospital:

            [CO-DEFENDANT]: Hey, [y]o, I ain't trying to go back
            to jail.

            [DEFENDANT]: Don't worry, you didn't know nothing
            about what I was doing, you know, because I didn't
            [t]ake my mental medications[.]


                                                                        A-5522-18T2
                                       4
                 ....

           [CO-DEFENDANT]: Oh, all right.

           [DEFENDANT]: Yo, you just say that when you heard
           something going on upstairs you came upstairs and saw
           me laying on the ground.

           [CO-DEFENDANT]: Oh, all right. Hey, yo, they said
           I told them to get into the room.

           [DEFENDANT]: Oh, yeah, nah, you just say you didn't
           know nothing about what I was doing and that you
           didn't know anything about how I had the gun.

           [CO-DEFENDANT]: Oh, all right, word up.

                 ....

           [CO-DEFENDANT]: Yeah, I know, word up. Hey, yo,
           you're going to be a legend in the hood, yo.

           [DEFENDANT]: Ha, ha, ha, yeah, I know, word up,
           hey, got shot [thirteen] times, yo.

           [CO-DEFENDANT]: Oh, yeah, word up.

           [DEFENDANT]: Yo, just remember I didn’t know what
           I was saying because of the fact I didn't take my mental
           medications and that you don't know nothing about
           what was planned or what did end up happening.

           [CO-DEFENDANT]: Okay. All right.

     During the robbery, defendant was shot by one of the victims – an off-

duty police officer. Nevertheless, defendant was able to flee the scene in a


                                                                      A-5522-18T2
                                      5
vehicle which he stole from the motel parking lot. In his PCR petition defendant

stated: "I believe that my attorney should have argued the defense of necessity

related to the carjacking . . .[.] I had been shot nine times, I feared for my life,

and when I took the Infinity FX I did so because I believed my life was in

danger."

      Judge DiFabrizio rejected this claim, reasoning:

            A review of the record makes clear that [defendant] was
            not entitled to a defense of necessity in this matter as
            he cannot meet the elements of the defense, primarily
            element one. It is clear the situation of emergency arose
            from the criminal actions of [defendant] and [co-
            defendant]. The evidence made clear that [defendant]
            and [co-defendant] attempted to rob an off-duty police
            officer who used his . . . weapon to defend himself by
            shooting [defendant] and [co-defendant]. Since fault
            lies upon [defendant], he is legally barred from the use
            of the necessity defense.

      On appeal, defendant renews his arguments:

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY       HEARING       BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS.

            A. Trial Counsel Abridged Defendant's Constitutional
            Right To Testify.

            B. Trial Counsel Failed To Pursue A Diminished
            Capacity Defense.



                                                                            A-5522-18T2
                                         6
            C. Trial Counsel Failed To Request A Jury Charge On
            The Defense Of Necessity Regarding The Carjacking.

      We affirm for the reasons stated in Judge DiFabrizio's well-reasoned

opinion, adding only the following comments.

      The standard for determining whether counsel's performance was

ineffective for purposes of the Sixth Amendment to the United States

Constitution was formulated in Strickland v. Washington, 466 U.S. 668 (1984),

and adopted by our Supreme Court in State v. Fritz, 105 N.J. 42 (l987). To

prevail on a claim of ineffective assistance of counsel, defendant must meet the

two-prong test of establishing both that: (l) counsel's performance was deficient

and he or she made errors that were so egregious that counsel was not

functioning effectively as guaranteed by the Sixth Amendment; and (2) the

defect in performance prejudiced defendant's right to a fair trial such that there

exists a "reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Strickland, 466 U.S. at

687, 694.

      To establish a prima facie case of ineffective assistance of counsel, a

defendant must present legally competent evidence rather than "bald assertions."

See State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). Defendant

has not met that standard.

                                                                           A-5522-18T2
                                        7
      It is clear the trial judge engaged in a lengthy conversation with defendant

during trial to ensure he understood his right to testify, the risks associated with

testifying and to confirm defendant wished to waive his right to testify.

Nevertheless, defendant states if counsel had informed him that his prior

convictions could be sanitized, he would have testified.

      Defendant has an extensive criminal history and has been convicted of

twenty-one felony offenses. Even if defendant met the first prong of Strickland

that counsel failed to advise him of sanitization, he did not show there was a

reasonable probability that but for counsel's deficiency, the result of the

proceeding would have been different. Strickland, 466 U.S. at 694.

      Here, defendant has not stated what convictions would have been sanitized

and what his testimony might have been had he taken the stand. He has not

provided any information that would have contradicted the evidence presented

at trial or that would have provided a defense to any of the charges he faced. In

addition, even if defendant's prior convictions were sanitized, the jury would

still have been apprised of defendant's long criminal history and considered it in

evaluating his credibility. Therefore, defendant failed to demonstrate that trial

counsel's alleged error was "so serious as to undermine. . . confidence in the

. . . result reached." State v. Chew, 179 N.J. 186, 204 (2004).


                                                                            A-5522-18T2
                                         8
      Defendant also has not supported his ineffective assistance claim

regarding a possible diminished capacity defense.      Defendant's certification

failed to indicate what medication he was prescribed, the doctor who prescribed

the medication, and when defendant last took the medication prior to the offense.

In addition, defendant did not provide any expert reports documenting a mental

illness. He did not provide any evidence of his inability to recall events or

understand the nature of his actions. To the contrary, defendant's conversation

with his co-defendant in the hospital shows that he understood the nature of the

incident and his actions.

      In summary, defendant did not present a prima facie case of ineffective

assistance and was not entitled to an evidentiary hearing. See State v. Preciose,

129 N.J. 451, 462 (1992).      Any remaining arguments not addressed lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-5522-18T2
                                       9